DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, the claims states the bearing platform is located under the bearing platform in lines 4-5.  It is unclear what applicant is intending to claim. 
	With regard to claim 1, it is unclear what applicant is intending to claim by the phrasing “communicates with an outside”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN 106759424 A) in view of Eddie et al. (2019/01886095).
	With regard to claim 1, Tao discloses a pile foundation bearing platform settlement, reinforcement, lift-up and leveling structure, comprising: 
	a bearing platform (2) and a plurality of pile foundations (1) fixedly connected to a lower portion of the bearing platform (fig. 2), and further comprising: a weak soil layer (“soft soils” 4) 5under the bearing platform (fig. 2) and a pile tip bearing stratum (3), wherein the bearing platform is located above the weak soil layer (fig. 2); the pile tip bearing stratum is located below the weak soil layer under the bearing platform (fig. 2); the pile tip bearing stratum is formed with a plurality of second grouting holes (paras 0006, 0012), and 15each of the plurality of second grouting holes extends through the weak soil layer under the bearing platform (fig. 2), and communicates with an outside (fig. 2); each of the plurality of second grouting holes is used to perform secondary grouting in the pile tip bearing stratum, so as to form a composite foundation for lifting the pile foundation (fig. 2; para 0006, 0012)..
	Tao fails to disclose the weak soil later is reinforced and the weak soil reinforcement layer under the bearing platform is formed with a plurality of first grouting holes and each of the plurality of first grouting holes extends through the bearing platform and communicates with the outside each of the plurality of first grouting holes is used to perform primary grouting in the 10weak soil reinforcement layer 
	Eddie discloses a foundation on weak soil comprising the weak soil reinforcement layer under the bearing platform (abstract) is formed with a plurality of first grouting holes and each of the plurality of first grouting holes extends through the bearing platform (figs. 5, 18) and communicates with the outside each of the plurality of first grouting holes is used to perform primary grouting (para 0095) in the 10weak soil reinforcement layer under the bearing platform so as to reinforce the weak soil reinforcement layer under the bearing platform, and an upward counter force is formed under a grouting pressure to slowly lift up the bearing platform to a designed allowable deviation range (fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tao and reinforce the weak soil layer with grouting as taught by Eddie in order to stabilize the soil beneath the structure.
	With regard to claim 4, Eddie further discloses wherein slurry adopted for the grouting is two-component slurry, and the two-component slurry is pressed into a soil body at a slurry outlet of a grouting pipe and converged to react and solidify (paras 0009, 0040) and describes fast and slow setting desirability (para 0113) however is silent regarding and an initial setting time is 5 seconds to 60 seconds.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have any desired setting time based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to method claims 5-10, the claimed method of construction would inherently be performed by the modification of Tao to include *the soil reinforcement layer as taught by Eddie, as discussed above.
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  While grouting holes are known such as described above, the cited prior art fails to discloses the grouting holes utilized for different purposes arranged uniformly and symmetrically as required by the dependent claim and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/28/2021